Order entered October 17, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-00561-CR

                         MICHAEL RICHARD DURHAM, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-84383-2016

                                            ORDER
       We REINSTATE this appeal.
       On October 10, 2017, we abated this case for a hearing on the reporter’s record. The
following day, court reporter Jennifer Corley filed a request for additional time to file the
reporter’s record. In the interest of expediting this appeal, we VACATE our October 10th order.
We GRANT Ms. Corley’s request to the extent we ORDER the reporter’s record due THIRTY
DAYS from the date of this order. See TEX. R. APP. P.35.3(c).
       We DIRECT the Clerk to send copies of this order to the Honorable Jay Adam Bender,
Presiding Judge, County Court at Law No. 6; to Jennifer Corley, court reporter of the County
Court at Law No. 6; and to counsel for all parties.




                                                       /s/   ADA BROWN
                                                             JUSTICE